In a proceeding pursuant to CPLR article 78 inter alia to compel appellants to pay petitioners at certain rates per page of stenographic minutes which they are requested to type, the appeal is from so much of a judgment of the Supreme Court, Suffolk County, dated October 15, 1975, as directed appellants to pay petitioners for the transcription of Grand Jury testimony, in addition to the salaries heretofore paid them, 6(V per typewritten page, such payments to be retroactive to January 1, 1975. Judgment affirmed insofar as appealed from, without costs or disbursements. Under the circumstances revealed in the record herein, petitioners were de facto additional Grand Jury stenographers (see Judiciary Law, § 328, subd 2) and, as such, were entitled, pursuant to section 327 of the Judiciary Law, to the folio rate provided by law for the copies of testimony which they furnished to the District Attorney. Hopkins, Acting P. J., Cohalan, Damiani, Christ and Titone, JJ., concur.